Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission, sustaining an unincorporated business tax assessment imposed pursuant to section 703 of the Tax Law. The sole issue on this proceeding is whether or not there is substantial evidence in the record to support the State Tax Commission’s finding that petitioner, a salesman, was subject to tax as an unincorporated business during the years 1963, 1964 and 1965. This in turn depends on whether petitioner could be found to be a self-employed entrepreneur, as opposed to an employee, which in turn depends on the degree of control and direction exercised by his principals (Matter of Greene v Gallman, 39 AD2d 270, affd 33 NY2d 778; Matter of Frishman v New York State Tax Comm., 33 AD2d 1071, mot for lv to app den 27 NY2d 483). The instant record does not contain such proof of control as would establish that petitioner was solely an employee as a matter of law (Matter of Feld v Gallman, 41 AD2d 882; Matter of Price v State Tax Comm., 40 AD2d 930, mot for lv to app den 32 NY2d 609; Matter of Frishman v New York State Tax Comm., supra; Matter of Britton v State Tax Comm., 22 AD2d 987, affd 19 NY2d 613). We find no merit in petitioner’s additional contentions and, accordingly, the determination should be confirmed. Determination confirmed, and petition dismissed, without costs. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.